NOTE: This order is nonprecedential.

  Wnittb ~tate~ ([ourt of §ppeaI~
      for tbe jfeberaI ([irruit

          IN RE HAROLD YEN-NOY DAVIS,
                    Petitioner.


              Miscellaneous Docket No. 112


    On Petition for Writ of Mandamus to the United
States Court of Appeals for Veterans Claims in.case no.
11-CV-2322.


          IN RE HAROLD YEN-NOY DAVIS,
                    Petitioner.


              Miscellaneous Docket No. 116


    On Petition for Writ of Mandamus to the United
States Court of Appeals for Veterans Claims in case no.
ll-CV-2322.


                     ON PETITION
INREDAVIS                                                 2
                       PER CURIAM.

                        ORDER
    Harold Ven-Noy Davis has filed two petitions for a
writ of mandamus to direct the United States Court of
Appeals for Veterans Claims ("Veterans Court") to expe-
dite proceedings before it. The Secretary of Veterans
Affairs ("Secretary") opposes. Mr. Davis replies. Mr.
Davis also moves for other various relief. The Secretary
moves for leave to file a response to Mr. Davis's "Emer-
gency Motion for Extension or Reconsideration," out of
time.

                               1.

    On December 6, 2010, the Veterans Court vacated a
Board of Veterans' Appeals's ("Board") decision denying
entitlement to service connection for Mr. Daviss hepatitis
C and remanded for further adjudication and develop-
ment.    The Veterans Court issued a mandate on
March 15, 2011. Several months later on July 29, 2011,
Mr. Davis filed with the Veterans Court a petition for
extraordinary relief seeking to compel the Secretary to act
expeditiously. The basis for that petition was Mr. Davis's
poor health. That petition was denied. On September 2,
2011, Mr. Davis filed with the Veterans Court a motion
for a panel decision. This was followed by an amended
motion on September 14, 2011, and a motion for clarifica-
tion on October 11, 2011. On December 15, 2011, a
Veterans Court panel granted the motions for a decision
by a panel and ordered that "the single-judge order re-
mains the decision of the Court."

     Prior to the issuance of that decision, on December 12,
2011, Mr. Davis filed a motion for a decision by the full
Veterans Court. Seven days later, while that motion was
still pending before the Veterans Court, Mr. Davis filed
3                                                INREDAVIS

his first mandamus petition with this court, seeking an
order directing the Veterans Court to expedite considera-
tion of his motion for full-court review. Mr. Davis filed
another petition with this court seeking the same relief.
The basis for these two petitions is again Mr. Davis's
failing health. On January 3, 2012, Mr. Davis submitted
another "Motion for Full-Court Decision" to the Veterans
Court.    The Veterans Court has not yet acted on Mr.
Davis's motions for a full-court decision.

                               II

    A writ of mandamus is a drastic remedy that is used
sparingly. This court can issue a writ only when the
following conditions are met: 1) the petitioner must have
no other adequate means to attain the relief he desires;
2) the petitioner must demonstrate a clear and indisput-
able right to the issuance of the writ; and 3) the court
must be convinced that the circumstances warrant issu-
ance of the writ. Cheney v. U.S. Dist. Court, 542 U.S. 367,
380-81 (2004).

    Mr. Davis has not shown that the minimal delay here
justifies the drastic remedy of a writ of mandamus sought
in either of his two mandamus petitions.

    Accordingly,

    IT Is ORDERED THAT:

    (1) The petitions for a writ of mandamus are denied.
    (2) Mr. Davis's request for other various relief is
denied.
    (3) The Secretary's motion is denied as moot.
INRE DAVIS                                                   4
                                  FOR THE COURT



   MAR 0 S 2012                    /s/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk




cc: Harold Ven-Noy Davis
    Jeanne E. Davidson, Esq.
    Clerk, United States Court of Appeals for Veterans
Claims
s25                                                 FILED
                                           U.s. COURT OF APPEALS FOR
                                              THE FEDERAL CIRCUIT

                                              "MAR U8 ZOlZ
                                                 JAN HORBALY
                                                     CLBIK